Luke, J.
1. “Where the court gives in charge to the jury the principles of law with respect to the right of a'slayer to kill in order to prevent the commission of a felony, the failure to define the term' ‘felony,’ as used in such charge, in the absence of a request to give such definition, is not error requiring a new trial.” See Faison v. State, 13 Ga. App. 180 (3) (79 S. E. 39), and cit.; Smith v. State, 23 Ga. App. 541 (4) (99 S. E. 142).
2. The charge of the court wasjfull and fair and stated the contentions of the parties clearly, and, if the defendant desired more specific instructions upon the issues raised by his statement, he should have made a timely written request therefor. The evidence authorized the verdict, and it was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.